DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 9-12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “Overall weight” in claims 1 and 9 are apparently used by the claim to mean “fabric or yarn linear density,” however the accepted meaning of “weight” is expressed as grams or pounds; or as grams per square meter; or as pounds per square meter.  The term is indefinite because the specification does not clearly redefine the term.
The specification is unclear in that is states, “Thus, the total weight of the towel is less than the weight of the heavier surface but greater than the weight of the lighter surface (par. 19).”  This citation is a physical impossibility.  The overall weight of the towel includes the weight of the top surface, bottom surface and ground fabric.  It is physically impossible for the overall weight of the towel to be less than one component, i.e. the top surface of the towel.  
Further adding to the lack of clarity, the units recited for ‘weight’ are presented as ‘pounds/dozen’.  This is not an accepted/known unit of weight in textiles or physics, in general.  From the recitations regarding “overall weight” being less than the “weight of the top surface” of the towel, it appears applicant is referring to linear density of the yarns used in the fabric.  The overall towel yarn linear density can be less than the yarn linear density of the top surface as stated in par. 19.  It is not clear what applicant is actually referring to by the term ‘weight’ as stated above and it is not clear what the unit “lbs/dozen” is actually referring.  The “dozen” in the denominator is not defined in the specification at all.  Is it referring to a dozen yarns, a dozen inches, a dozen square inches, etc.?
Claims 1 and 9 are not clear as to their intended scope.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-4, to the extent they are understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5667865 (Jackson et al.) in view of US 9850599 (Stewart).
Regarding claim 1, ‘865 discloses: A terry fabric (10, figs. 1 and 2) comprising: a top surface having a single first pile weight and a single first pile height (Fig. 2; face/upper terry pile inherently having a first pile weight and height); and a bottom surface opposite the top surface having a single second pile weight and a single second pile height (Fig. 2; back/lower terry pile inherently having a second pile weight and height), wherein: the first pile weight (“yarn count of 17/2” par. 6, detailed description) is greater than the second pile weight (back/lower terry yarn count “9.5/1”, par. 6, detailed description), and the first pile height is equal to the second pile height (face and back terry piles are shown in fig.2 having the same height and the disclosure refers to 13a and 14a together having the same height in this citation, “The terry loops 13a, 14a preferably have a length or height of about 5.0 inches to about 5.5 inches per linear inch of ground fabric [par. 4 detailed description].”).
Newly added recitation, “an overall weight of the terry fabric is less than two times the first pile weight” is not explicitly disclosed.  It is noted that there is no showing of an unexpected result arising from claimed ‘weight’ of fabric versus top surface.
However, ‘865 does explicitly teach, “While the foregoing terry fabric construction is preferred, it is contemplated by the present invention that both sets of terry yarns 13 and 14 can be two-ply yarns of various yarn counts having these characteristics. Moreover, the ground warp and weft yarns 11 and 12 may be of any suitable yarn counts without departing from the present invention (par. 7).”  This citation clearly showing ‘865 recognizes the variability of the yarn counts/linear densities of the pile yarns and ground yarns of the fabric.
Further, ‘599 is referenced as it teaches explicitly, “woven terry fabric with controlled weight distribution and articles made therefrom (title)”.
‘599 also teaches, “Laundering towels consumes significant resources. In particular, towels tend to be made from hydrophilic materials that require significant amounts of detergents or soaps to clean, water to rinse, and heat to dry. Moreover, facilities that pay to process towels and other terry cloth articles on a large scale typically pay according to article weight for laundering services. Reducing the weight of towels could reduce the resources and costs to launder the towels. One way to reduce the weight of a towel is to reduce the pile height in the towel. However, the absorbency of a towel corresponds to the weight of the towel and the total weight of the towel is often a significant influence on the perception of towel quality. As such, a lighter weight towel with a reduced pile height will tend to be less absorbent and will tend to have a less luxurious feel than a heavier weight towel. This can be particularly important in the hospitality industry where patrons often prefer and expect heavy weight towels as a sign of quality and luxury (par. 3).
Aspects of the present invention provide an improved terry fabric. Further aspects of the invention provide improved terry fabric articles, such as towels, having desirable drying characteristics and aesthetics while also having a reduced total weight as compared to the weight of the primary area of use, which decreases the resources necessary to manufacture and launder the terry fabric articles…(par. 4)”.
This citation from ‘599 shows the prior art does recognize and would wholly expect terry fabric areas of higher weight to have higher absorbency than areas of lower weight.  ‘599 also teaches it would be advantageous to provide a terry article with controlled weight areas, i.e. areas of higher weight for higher absorbency; while also including areas of lower weight to reduce the towels total weight.  This combination of weight variations would allow for a towel to be produced and laundered at lower cost while presenting the towel with desired levels of absorbency and feel of a ‘higher’ weight towel than the actual ‘weight’ of the towel.
Therefore it would have been obvious to one of ordinary skill in the art prior to filing the invention to modify the component yarn weights of a terry fabric/towel to have areas of higher weight (absorption/feel) and lower weight combining to produce a towel that feels and absorbs like a ‘heavier’ weight towel than the ‘actual’ weight of the towel.
Regarding claims 2-4, the top/face/upper surface includes first yarns 13a; the bottom/back/lower surface includes second yarns 14a; and yarns 13a and 14a are shown as different yarns in fig. 2 and the disclosure of their different counts cited previously above also show that yarns 13a are ‘coarser’ than yarns 14a.

Claims 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5667865 (Jackson et al.) in view of US 9850599 (Stewart) and even further in view of “Scouring” (Textile fashion study, attached Non-patent literature reference).
Regarding claims 9-12, ‘865 discloses – weaving a terry fabric (10, figs. 1 and 2) comprising: a top surface having a single first pile weight and a single first pile height (Fig. 2; face/upper terry pile inherently having a first pile weight and height); and a bottom surface opposite the top surface having a single second pile weight and a single second pile height (Fig. 2; back/lower terry pile inherently having a second pile weight and height), wherein: the first pile weight (“yarn count of 17/2” par. 6, detailed description) is greater than the second pile weight (back/lower terry yarn count “9.5/1”, par. 6, detailed description), and the first pile height is equal to the second pile height (face and back terry piles are shown in fig.2 having the same height and the disclosure refers to 13a and 14a together having the same height in this citation, “The terry loops 13a, 14a preferably have a length or height of about 5.0 inches to about 5.5 inches per linear inch of ground fabric [par. 4 detailed description].”).  
Newly added recitation, “an overall weight of the terry fabric is less than two times the first pile weight” is not explicitly disclosed.  It is noted that there is no showing of an unexpected result arising from claimed ‘weight’ of fabric versus top surface.
However, ‘865 does explicitly teach, “While the foregoing terry fabric construction is preferred, it is contemplated by the present invention that both sets of terry yarns 13 and 14 can be two-ply yarns of various yarn counts having these characteristics. Moreover, the ground warp and weft yarns 11 and 12 may be of any suitable yarn counts without departing from the present invention (par. 7).”  This citation clearly showing ‘865 recognizes the variability of the yarn counts/linear densities of the pile yarns and ground yarns of the fabric.
Further, ‘599 is referenced as it teaches explicitly, “woven terry fabric with controlled weight distribution and articles made therefrom (title)”.
‘599 also teaches, “Laundering towels consumes significant resources. In particular, towels tend to be made from hydrophilic materials that require significant amounts of detergents or soaps to clean, water to rinse, and heat to dry. Moreover, facilities that pay to process towels and other terry cloth articles on a large scale typically pay according to article weight for laundering services. Reducing the weight of towels could reduce the resources and costs to launder the towels. One way to reduce the weight of a towel is to reduce the pile height in the towel. However, the absorbency of a towel corresponds to the weight of the towel and the total weight of the towel is often a significant influence on the perception of towel quality. As such, a lighter weight towel with a reduced pile height will tend to be less absorbent and will tend to have a less luxurious feel than a heavier weight towel. This can be particularly important in the hospitality industry where patrons often prefer and expect heavy weight towels as a sign of quality and luxury (par. 3).
Aspects of the present invention provide an improved terry fabric. Further aspects of the invention provide improved terry fabric articles, such as towels, having desirable drying characteristics and aesthetics while also having a reduced total weight as compared to the weight of the primary area of use, which decreases the resources necessary to manufacture and launder the terry fabric articles…(par. 4)”.
This citation from ‘599 shows the prior art does recognize and would wholly expect terry fabric areas of higher weight to have higher absorbency than areas of lower weight.  ‘599 also teaches it would be advantageous to provide a terry article with controlled weight areas, i.e. areas of higher weight for higher absorbency; while also including areas of lower weight to reduce the towels total weight.  This combination of weight variations would allow for a towel to be produced and laundered at lower cost while presenting the towel with desired levels of absorbency and feel of a ‘higher’ weight towel than the actual ‘weight’ of the towel.
Therefore it would have been obvious to one of ordinary skill in the art prior to filing the invention to modify the component yarn weights of a terry fabric/towel to have areas of higher weight (absorption/feel) and lower weight combining to produce a towel that feels and absorbs like a ‘heavier’ weight towel than the ‘actual’ weight of the towel.
Regarding claims 10-12, the top/face/upper surface includes first yarns 13a; the bottom/back/lower surface includes second yarns 14a; and yarns 13a and 14a are shown as different yarns in fig. 2 and the disclosure of their different counts cited previously above also show that yarns 13a are ‘coarser’ than yarns 14a.
The citations above are inherently produced by “weaving” them together as claimed.  
‘865 also discloses cotton as a potential yarn material used in the terry/pile yarns.
The only limitation not explicitly disclosed are a ‘scouring’ of the bottom pile yarn step.
However, ‘Scouring’ is referenced as it explicitly teaches, “Scouring is the pretreatment process of wet processing technology. Scouring is the first stage of pretreatment.
Before dyeing or printing of textile materials natural fibers must pass scouring process… Scouring is the process by which natural (oil, wax, gum, fat etc) as well as added (during fabrication process) impurities are removed completely as possible. Especially hydrophobic character which is present in the fiber of fabric is removed by this process (page 1 of document)”.
Therefore it would have been obvious to one of ordinary skill in the art of textile engineering and design to modify the fabrication method of ‘865 in view of ‘599 to further include a scouring step of the bottom pile yarns as scouring is a known and commonly used textile pre-treatment step by which natural as well as added impurities are removed from the material in a textile production process.
Response to Arguments
Applicant's arguments filed 11/3/2022 have been fully considered but they are not persuasive and/or considered moot as past rejections are removed. 
Current claims have a completely different scope than previous claims and new rejections are presented.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Various terry/towel/pile fabric references are attached to establish the general state of the art.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

                                                                                                                                                                                                
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H MUROMOTO JR whose telephone number is (571)272-4991. The examiner can normally be reached M-Th 730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT H MUROMOTO JR/Primary Examiner, Art Unit 3732